PER CURIAM.
Appellant, Betty Lou Shirley, was convicted in the Oldham Circuit Court of the offense of keeping alcoholic beverages for the purpose of sale in dry territory in violation of KRS 242.230(1), and her punishment was fixed by the jury at $50 fine and thirty days in jail. She has moved this court to grant her an appeal and urges reversal upon the sole ground that the search of the premises of her restaurant was illegal and the evidence obtained by the search inadmissible because the search warrant was issued upon an insufficient affidavit.
We have examined the affidavit and find it sufficient under the authority of the following cases: Commonwealth v. Thomas, 225 Ky. 603, 9 S.W.2d 719; Commonwealth v. Elliott, 305 Ky. 554, 204 S.W.2d 948.
The judgment is affirmed.